Case 1:19-cv-06386-AJN Document 38 Filed 11/08/19 Page 1 of 2

*
NEW YORK ® SHANGHAI
LONDON uane/Vj{Orris ATLANTA
SINGAPORE BALTIMORE
PHILADELPHIA FIRM and AFFILIATE OFFICES WILMINGTON
CHICAGO MIAMI
WASHINGTON, DC BOCA RATON
SAN FRANCISCO JOHN S. WOJAK, IR. PITTSBURGH
SILICON VALLEY __ DIRECT DIAL: +1 212 692 1001 NEWARK
SAN DIEGO PERSONAL FAX: +1 212 401 4732 LAS VEGAS
LOS ANGELES E-MAIL: jwojak@duanemorris.com CHERRY HILL
TAIWAN LAKE TAHOE
BOSTON www.duanemorris.com MYANMAR
HOUSTON OMAN
AUSTIN A GCC REPRESENTATIVE OFFICE
HANOE . OF DUANE MORRIS
HO CHI MINH CITY

vey oneenecnmere trance wi ots enacaneesememamnnaoamay ALLIANCES IN MEXICO
7 AND SRI LANKA

November 8, 2019

TOU

VIA ECF NOV 2 2019.

 

 

 

 

 

Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

Re: BDG Gotham Residential, LLC and ZDG, LLC v. Western
Waterproofing Company, Inc. d/b/a Western Specialty

Contractors and Western Surety Company
Case No.: 19-cv-06386

Dear Judge Nathan:

This firm is counsel to Plaintiff BDG Gotham Residential, LLC (“BDG”) in the referenced
matter. We are writing with the consent of counsel for all parties to request a one week extension
of time until November 22, 2019, to respond to the two (2) separate motions to dismiss filed on
October 18, 2019 by Defendant Western Waterproofing Company, Inc., and Defendant Western
Surety Company, and to advise the Court that the parties have agreed upon the following briefing
schedule for the motions: (i) Plaintiffs’ opposing Affidavits and Memoranda of Law on both
motions shall be e-filed with the Court on or before November 22, 2019, and Defendants’ Reply
Affidavits and Memoranda of Law on or before December 6, 2019.

Additionally, we are writing on behalf of counsel for all parties to request an adjournment
of the initial pretrial conference. The conference was originally scheduled for October 25, 2019,
and was adjourned to the currently scheduled date of November 22, 2019 at the request of all
parties due to the filing of the first motions to dismiss followed by the amendment of the
Complaint. Now that both Defendants have responded to the Amended Complaint with new
motions to dismiss, all parties believe that it is premature to have an initial preliminary conference
to discuss discovery and a case management schedule before the motions are decided and all
pleadings have been filed, since those events will greatly impact the scope of discovery. For

DUANE Morris Lip

 

1540 BROADWAY NEW YORK, NY 10036-4086 PHONE: +1 212 692 1000 FAX: +1 212 692 1020
DM1\9938245.2

 
Case 1:19-cv-06386-AJN Document 38 Filed 11/08/19 Page 2 of 2

uane|Vjorris
Honorable Alison J. Nathan
November 8, 2019
Page 2

example, Plaintiffs do not know whether Defendant Western Waterproofing Company, Inc., will
assert any counterclaims against Plaintiffs for payment for work performed, which would require
substantively different and additional discovery than required for Plaintiffs’ claims, or whether
either defendant will assert affirmative defenses that will require targeted discovery. The parties
believe that their efforts after the close of pleadings will lead to more focused and efficient

discovery.

Consequently, on behalf of all parties, we request an adjournment of the initial preliminary
conference. As alternative dates the parties propose: January 10, January 24, or February 7, 2020.

Respectfully submitted,

/s/ John S. Wojak, Jr.
John S. Wojak, Jr.

JSW/rs
cc (by email):
Gregory H. Chertoff, Esq. (attorney for plaintiff ZDG)
Joseph Colagiovanni, Esq. (attorney for defendant Western Specialty)
Steve Rittmaster (attorney for defendant Western Surety)
All counsel by ECF

 

The parties' request to extend the briefing schedule is hereby granted.
Plaintiffs’ Opposition shall be due on November 22, 2019, and
Defendants’ Reply shall be due on December 6, 2019. The initial
pre-trial conference scheduled for November 22 is hereby adjourned
pending resolution of the motions to dismiss.

SO ORDERED.

 

 

 

alg

   

TED STATES DISTRICT JUDGE

 

DM1\9938245,2

 
